Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTIONThis communication is responsive to applicant's response filed on 01/25/2021. 
Claim 1 is cancelled and Claims 2-21 have been added.
Claims 2-21 are now pending.
                                                     Response to Arguments
 	Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the arguments do not apply to new combinations of references being used in the current rejection. The new grounds of rejection are necessitated by the Applicant’s newly added claims 2-21.
                                  Claim Rejections - 35 USC § 103
         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
        A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-21 are rejected under 35 U.S.C 103 as being unpatentable over Sundararajan (US 2014/0329526) in view of Wu et al. (US 2016/0323772) which incorporate the disclosure (specification) of provisional app 62/154,090.
As of claims 2 and 12, Sundararajan discloses a method and a terminal in a communication system, the terminal comprising: a transceiver; and a controller (para See Sundararajan, para [0030] [FIG. 6]) configured to: receive, from a first base station, a message indicating handover to a second base station (Sundararajan,  para [0070] configuring the UE to initiate a handover event at a second RAT based on a message received from the LTE-WLAN base station network equipment over a first RAT which corresponds to UE receives a handover message from the first base station to the second base station), the message including configuration for a wireless local access network WLAN (Sundararajan, para [0070] discloses  the message include an instruction to the UE to perform a WLAN handover to a target WLAN access point coupled with the indicated target of the WWAN handover (=configuring WLAN) and first information indicating whether the terminal shall transmit at least one uplink data packet via the WLAN para [0064] discloses  the UE communicate data over both LTE and WLAN RATs according to aggregation of at least one LTE carrier with at least one WLAN carrier which corresponds to the terminal shall transmit at least one uplink data packet via the WLAN);
release, a configured WLAN configuration in response to the message (Sundararajan, para [0078] discloses the UE disassociates itself from the WLAN AP1 element of the first LTE-WLAN base station which corresponds to release WLAN configuration),
Reply to Office Action of: September 24, 2020perform a long-term evolution (LTE)-WLAN aggregation (LWA) configuration procedure based on the configuration for the WLAN included in the message (Sundararajan, para [0082] identify the coupling of the WWAN RAT and the WLAN RAT based on a determination that the network equipment includes collocated wide area network (WAN) and wireless area network (WLAN) elements);
transmit, to the second base station, a handover complete message (Sundararajan, para [0078] discloses transmits an RRC message  to the second LTE-WLAN base station indicating that the handover is complete),
Sundararajan does not explicitly discloses transmit a buffer status report however Wu teaches transmit, to the second base station, a buffer status report (BSR) based on the first information (Wu para [0030] and provisional para [0001][0029] discloses the UE transmit the BSR to the BS (=second base station)).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the handover procedure to the second base statin as taught by Sundararajan with transmit, to the second base station, a buffer status report as taught by Wu in order for effectively use the resource of LTE and maintain the benefit of the LTE/WLAN aggregation as taught by Wu in para [0030].

As of claims 7 and 17, Sundararajan discloses a method and a first base station in a communication system, the first base station comprising: a transceiver; and a controller configured to transmit, to a terminal, a message indicating handover to a second base station (Sundararajan, para [0070] the LTE-WLAN base station network equipment transmit a message over a first RAT configuring the UE to initiate a handover event at a second RAT  which corresponds to transmit, to a terminal, a message indicating handover to a second base station),
the message including configuration for a wireless local access 5Appl. No.: 16/700,409 Response dated: January 25, 2021 Reply to Office Action of: September 24, 2020network (WLAN) (Sundararajan, para [0070] discloses  the message include an instruction to the UE to perform a WLAN handover to a target WLAN access point coupled with the indicated target of the WWAN handover (=configuring WLAN) and 
first information indicating whether the terminal shall transmit at least one uplink data packet via the WLAN (para [0064] discloses the UE communicate data over both LTE and WLAN RATs according to aggregation of at least one LTE carrier with at least one WLAN carrier which corresponds to the terminal shall transmit at least one uplink data packet via the WLAN),
wherein a configured WLAN configuration of the terminal is released in response to the message (Sundararajan, para [0078] discloses the UE disassociates  itself from the WLAN AP1 element of the first LTE-WLAN base station which corresponds to release WLAN configuration) and 
a long-term evolution (LTE)-WLAN aggregation (LWA) configuration procedure is performed based on the configuration for the WLAN included in the message by the terminal (Sundararajan, para [0082] identify the coupling of the 
Sundararajan does not explicitly discloses transmit a buffer status report however Wu teaches wherein a buffer status report (BSR) is transmitted to the second base station by the terminal based on the first information (Wu para [0030] and provisional para [0001][0029] discloses the UE transmit the BSR to the BS (=second base station)).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the handover procedure to the second base statin as taught by Sundararajan with transmit, to the second base station, a buffer status report as taught by Wu in order for effectively use the resource of LTE and maintain the benefit of the LTE/WLAN aggregation as taught by Wu in para [0030].
As of claims 9 and 19, Sundararajan discloses a method and a second base station in a communication system, the second base station comprising: a transciever; and a controller (Sundararajan, para [0102] [FIG. 8] configured to: receive, from a terminal, a handover complete message in response to a message indicating handover to the second base station received by the terminal, (Sundararajan, para [0078] discloses transmits an RRC message  to the second LTE-WLAN base station indicating that the handover is complete which corresponds to receive a handover complete message from a terminal),
the message including configuration for a wireless local access network (WLAN) (Sundararajan, para [0070] discloses the message include an instruction to the UE to perform a WLAN handover to a target WLAN access point coupled with the indicated target of the WWAN handover (=configuring WLAN) and first information indicating whether the terminal shall transmit at least one uplink data packet via the WLAN (para [0064] discloses the UE communicate data over both LTE and WLAN RATs according to aggregation of at least one LTE carrier with at least one WLAN carrier which corresponds to the terminal shall transmit at least one uplink data packet via the WLAN), and
wherein a configured WLAN configuration of the terminal is released in response to the message (Sundararajan, para [0078] discloses the UE disassociates  itself from the WLAN AP1 element of the first LTE-WLAN base station which corresponds to release WLAN configuration) and 
a long-term evolution (LTE)-WLAN aggregation configuration procedure is performed based on the configuration for the WLAN included in the message by the terminal (Sundararajan, para [0082] identify the coupling of the WWAN RAT and the WLAN RAT based on a determination that the network equipment includes collocated wide area network (WAN) and wireless area network (WLAN) elements).
Sundararajan does not explicitly discloses transmit a buffer status report however Wu teaches receive a buffer status report (BSR) from the terminal based on the first information  (Wu para [0030] and provisional para [0001][0029] discloses the BS (=second base station) receives the BSR from the UE).

As of claims 3, 8, 10, 13, 18 and 20, rejection of claims 2, 7, 9, 12,1 7 and 19 cited above incorporated herein, in addition modified Sundararajan-Wu discloses the message further includes second information indicating a data radio bearer (DRB) associated with the at least one uplink data packet is allowed to transmit the at least one uplink data packet via the WLAN (Sundararajan, para [0054] discloses the WLAN radio of the UE and a WLAN access point (=via the WLAN) element be used to carry data related to an EPC bearer (=DRB associated with the uplink data packet ).

As of claims 4 and 14, rejection of claims 2 and 12 cited above incorporated herein, in addition modified Sundararajan-Wu discloses the BSR is obtained based on a packet size corresponding to the at least one uplink data packet, in case that the first information does not indicate that the terminal shall transmit uplink data packet via the WLAN (Wu, para [0040] discloses the BSR include a first buffer size indicating the amount of the buffered data).

As of claims 5 and 15, rejection of claims 2 and 12 cited above incorporated herein, in addition modified Sundararajan-Wu discloses the BSR is obtained based on a packet size corresponding to the at least one uplink data packet as 0, in case that the first information indicates that the terminal shall transmit the at least one uplink data packet via the WLAN (Wu, para [0069] discloses the UE transmits all of the buffered data via the WLAN resources before transmitting the BSR, i.e., there is no buffered data to be reported (= uplink data packet as 0).

As of claims 6 and 16, rejection of claims 2 and 12 cited above incorporated herein, in addition modified Sundararajan-Wu discloses the performing of the LWA configuration procedure comprises, configuring the WLAN based on an identifier indicated by the configuration for the WLAN included in the message ( Sundararajan, para [0070] discloses a message received over the WLAN side from the first LTE-WLAN base station indicating a target (e.g., the eNB2 element of the second LTE-WLAN base station network equipment (=an identifier indicated by the configuration for the WLAN included in the message) of a WWAN handover about to occur.

As of claims 11 and 21, rejection of claims 9 and 19 cited above incorporated herein, in addition modified Sundararajan-Wu discloses the BSR is obtained based on a packet size corresponding to the at least one uplink data packet, in case that the first information does not indicate that the terminal shall transmit the at least one uplink data packet via the WLAN (Wu, para [0040] discloses the BSR include a first buffer size indicating the amount of the buffered data), wherein the BSR is obtained based on a packet size corresponding to the at least one uplink data packet as 0, in case that the first information indicates that the terminal shall transmit the at least one uplink data packet via the WLAN (Wu, para [0069] discloses the UE transmits all of the buffered data via the WLAN resources before transmitting the BSR, i.e., there is no buffered data to be reported (= uplink data packet as 0).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471